[Cite as State v. Bucey, 2022-Ohio-3573.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 29398
                                                  :
 v.                                               :   Trial Court Case No. 2021-CR-4029
                                                  :
 MICHAEL A. BUCEY                                 :   (Criminal Appeal from
                                                  :   Common Pleas Court)
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                            OPINION

                            Rendered on the 7th day of October, 2022.

                                             ...........

MATHIAS H. HECK, JR. by ANDREW T. FRENCH, Atty. Reg. No. 0069384, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

KIRSTEN KNIGHT, Atty. Reg. No. 0080433, P.O. Box 137, Germantown, Ohio 45327
     Attorney for Defendant-Appellant

                                            .............

EPLEY, J.
                                                                                             -2-


       {¶ 1} In January 2022, Defendant-Appellant Michael A. Bucey pled guilty to one

count of violating a protection order, a fifth-degree felony. A few weeks later, the trial court

sentenced him to a 12-month prison term. Bucey now appeals from his conviction,

arguing that his sentence is contrary to law. For the reasons that follow, the judgment of

the trial court will be affirmed.

       I.      Facts and Procedural History

       {¶ 2} In December 2021, Bucey violated the terms of a protection order, and

because he had also previously done so, was indicted on a fifth-degree felony count of

violating a protection order. On January 5, 2022, Bucey pled guilty, and after a

presentence investigation (PSI) was completed and reviewed by the trial court, he was

sentenced to 12 months in prison. Immediately after hearing his sentence, Bucey made

an oral motion to withdraw his guilty plea, and a written motion followed. The trial court

denied the motion. Bucey now appeals, challenging his conviction. He has not, however,

appealed the denial of his motion to withdraw his plea.

       II.     Bucey’s sentence was not contrary to law

       {¶ 3} In his lone assignment of error, Bucey argues that his 12-month prison

sentence is contrary to law. Specifically, he avers that the record does not support the

trial court’s findings and that the prison sentence is excessive.

       {¶ 4} A trial court has full discretion to impose any sentence within the authorized

statutory range, and it is not required to make any findings or give its reasons for imposing

a maximum or more than minimum sentence. State v. Jones, 2d Dist. Clark No. 2020-

CA-8, 2021-Ohio-325, ¶ 85. “However, a trial court must consider the statutory criteria
                                                                                          -3-


that apply to every felony offense, including those set out in R.C. 2929.11 and R.C.

2929.12.” Id.

       {¶ 5} When reviewing felony sentences, we must apply the standard of review set

forth in R.C. 2953.08(G). Under that statute, an appellate court may increase, reduce, or

modify a sentence, or vacate it all together and remand for resentencing, if it “clearly and

convincingly finds either (1) the record does not support certain specified findings or (2)

that the sentence imposed is contrary to law.” State v. Worthen, 2d Dist. Montgomery No.

29043, 2021-Ohio-2788, ¶ 13.

       {¶ 6} We may not independently “weigh the evidence in the record and substitute

[our] judgment for that of the trial court concerning the sentence that best reflects

compliance with R.C. 2929.11 and 2929.12.” State v. Jones, 163 Ohio St.3d 242, 2020-

Ohio-6729, 169 N.E.3d 649, ¶ 42. The inquiry is simply whether the sentence is contrary

to law. A sentence is contrary to law when it falls outside the statutory range for the

offense or if the sentencing court does not consider R.C. 2929.11 and 2929.12. State v.

Dorsey, 2d Dist. Montgomery No. 28747, 2021-Ohio-76, ¶ 18.

       {¶ 7} In this case, Bucey’s 12-month sentence for violating a protection order fell

within the statutory range authorized for fifth degree felonies (6, 7, 8, 9, 10, 11, or 12

months). See R.C. 2929.14(A)(5). Further, at the sentencing hearing, the trial court stated

that it had considered the purposes and principles of sentencing and the seriousness and

recidivism factors set forth in R.C. 2929.11 and R.C. 2929.12. Although the court did not

make specific findings regarding the factors, there is nothing in the record to suggest that

it failed to consider each of them, and thus, the trial court complied with its obligations.
                                                                                      -4-


Finally, while Bucey’s conviction would normally call for community control sanctions, a

prison term was appropriate due to his prior felony record.

      {¶ 8} Bucey’s sentence was not contrary to law, and to the extent that he claims

his sentence was unsupported by the record, that argument is foreclosed by Jones. The

assignment of error is overruled.

      III.   Conclusion

      {¶ 9} The judgment of the trial court will be affirmed.

                                     .............



DONOVAN, J. and LEWIS, J., concur.


Copies sent to:

Mathias H. Heck, Jr.
Andrew T. French
Kirsten Knight
Hon. Mary Katherine Huffman